Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.
For the sake of clarity on the record, recitation of the claim language “computer readable hardware device” in claim 16 is understood as being a non-transitory device in light of the present specification reciting the computer-readable device “is not a signal” (Paragraph [0066]).

The prior art made of record below is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Corey et al. (U.S. Patent No. 5,703,655, hereinafter referred to as Corey) teaches a method comprising:
receiving, at an analysis server from a user device, a keyword associated with content of interest;
Corey teaches receiving a query to be compared to video index records so that desired video segments may be located and retrieved (Col. 1 Lines 50-59 & Col. 2 Lines 5-30).
retrieving, at the analysis server form a database, searchable tag data for first searchable tags from a set of searchable tags in the database,
Corey teaches determining searchable tags for video segments and creating an index text describing each text record where “it is intended that each index text record contain enough closed caption text describing the video segment from which the closed caption text was obtained so that there is a high probability that the closed caption text can be sued to retrieve the video segment” (Col. 6 Line 19-32) thereby teaching retrieving the searchable tag data to be compared to a query for video segments.
each searchable tag from a set of searchable tags in the database,
Corey teaches sets of video index records for video segments of a single video program (Col. 2 Lines 5-30).
each searchable tag of the set of searchable tags corresponding to a segment of stored media content,
Corey teaches each video index record corresponding to a video segment of a video (Col. 2 Lines 5-30).
the stored media content associated with the user device,
Corey teaches the stored media content being associated with the user device by teaching that the receiver-tuner 24 can be a personal computer/video cassette recorder (Col. 3 Lines 37-51, thereby associating the incoming video source 28 to be processed with the user to which the personal computer/video cassette recorder belongs
wherein the first searchable tags pertain to the keyword, and

generating, at the analysis server, a list of media content segments available to the user device based on the searchable tag data,
Corey teaches generating a list of given segments “identified as containing closed caption data satisfying a query” (Col. 10 Lines 29-67).
sending the list from the analysis server to the user device.
Corey teaches sending the list of identified video segments to be presented to the user (Col. 10 Lines 29-67).

Huet et al. (U.S. Patent NO. 9,081, 857, hereinafter referred to as Huet) teaches:
wherein the searchable tag data includes an initial relevancy score and a corresponding aging factor for each first searchable tag of the first searchable tags;
Huet teaches an initial relevancy score by teaching setting one or more attributes for items or content to be used in a freshness function (Col. 2 Line 55 – Col. 3 Line 9).
the list ordered based on the initial relevancy scores modified by the corresponding aging factors;
Huet teaches causing “the associated content [to] receive an adjustment or ‘bump up’ in the ranking or relevance scores when the content is relatively new, or when the product might otherwise have a greater (or lesser) level of appeal based at least in part upon an age of the item” (Col. 2 Lien 55 – Col. 3 Line 9).

Jung et al. (U.S. Pre-Grant Publication No. 2009/0164460) teaches receiving “closed caption data, meta tag data, electric program guide (EPG) data, audio data, visual data of the video, text data of the video, and the like" with the purpose of "the video analyzing unit 110 extract[ing] search terms from information data" related to a video (Para. [0030]).

Seide et al. (U.S. Pre-Grant Publication No. 2007/0244902) teaches trickplay functionality being paused while playing a video file (Para. [0038]).

Poslinski et al. (U.S. Pre-Grant Publication No. 2006/0013557) teaches disabling the trick mode of commercials while the commercials are being played so that the commercials “can play in their entirety before continuing” with a video file (Para. [0178]).

Cheng et al. (U.S. Pre-Grant Publication No. 2013/0282747) teaches a complex video event classification, search, and retrieval system that can generate a semantic representation of a video or of segments within the video, based on one or more complex events that are depicted in the video, without the need for manual tagging.

Patwardhan et al. (U.S. Pre-Grant Publication No. 2011/0099195) teaches a comprehensive system and process of archiving, indexing, searching, delivering, 'personalization and sharing' of sports video content over the internet.

Girouard et al. (U.S. Patent No. 8,171,509) teaches a system and method for applying a database to video multimedia.

Jeh et al. (U.S. Pre-Grant Publication No. 2011/0161316) teaches a history score calculated as a time-based ranking value periodically modified based on a length of time that has passed since the event was recorded where “the value of the history score decreases as the time from the recordation increases” (Para. [0066]).

Chen et al. (U.S. Patent No. 8,832,088) teaches a freshness engine to “demote or suppress the search result score for older documents having a low resource value” (Col. 7 lines 19-26).

Stout et al. (U.S. Patent No. 8,788,487) teaches “the impact of a user action on a feature value can be considered as decaying exponentially over time…the value of the decay factor depends on the type of feature” (Col. 13 line 64 – Col. 14 line 7).

Mallet et al. (U.S. Patent No. 8,539,086) teaches time-varying functions applied to each weighted factor value, such as, for example, exponential decay, asymptotic growth, or a decreasing ramp, to represent the effect of the passage of time on the factor” (Col. 12 Lines 26-45).

Donovan et al. (U.S. Patent no. 7,460,149) teaches storing video data and automatically generating metadata by performing video analysis on the captured video data where attribute data and associated weights, representing information about the relevance of the meta-data, is received and indexed by date and time stamp.  The reference further teaches attribute data includes attributes of the data, and their associated weights, or weight functions, which are probabilistic weights attached to the video data, “for example, an attribute would be ‘age of the video data,’ and an associated weight function would be a function decreasing with age’” (Col. 3 Line 61 – Col. 4 Line 14).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
4/10/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154